GANTT, P. J.
This case has been certified to this court by the St. Louis Court of Appeals because the opinion of that court was in conflict with an opinion of the Kansas City Court of Appeals.
The case in all essential particulars is identical with another of the same title submitted to the court at the same time. But in this action the note given to plaintiff, John M. Grimes, by his.wife, Nancy M. Grimes, and sought to be established as a probate demand against her estate, was for the sum of $660, with interest at six per cent per annum from February 1, 1889, upon which the final judgment of allowance in the circuit court in May, 1901, was for $717.16, bearing interest at six per cent, to be compounded.
The plaintiff in this case, as in the other, prevailed in the trial court and defendant appealed. There is nothing else to distinguish this case from the other in which our views of the law applicable to the facts of both eases have been given.
For the reasons and upon the facts stated in the opinion of the St. Louis Court of Appeals in Grimes *695v. Reynolds, Adm., 94 Mo. App. 576, and for the reasons given by this eonrt in Rice, Stix Co. v. Sally, 176 Mo. l. c. 129, the judgment of the circuit court is affirmed.
Fox, J., concurs; Burgess, J., not sitting.